                              Consulting Agreement




This consulting agreement (this “Agreement”), effective as of February 1st, 2010
is entered by and between National Automation Services Inc. (the “Company”) and
Harbour Capital Consultants Inc. (“Consultant”), together being the Parties.




RECITALS




WHEREAS, Consultant has experience in the area of corporate finance, investor
communications and financial and investor public relations; and




WHEREAS, the Company desires to formalize its existing business relationship
with the consultant and to enter an agreement to further engage the services of
Consultant to assist and consult with the Company  in matters concerning
corporate finance, investor relations with existing share holders, brokers,
dealers, and other investment professionals as to the company’s current and
proposed activities;




NOW THEREFORE, in consideration of the premises and the mutual convents and
agreements set forth, and intending to be leally bound, the Company and
Consultant agree as follows:




1.

Term of Consultancy.   The Company engages Consultants to act in a capacity to
the Company and the Consultant agrees to provide services to the Company
commencing on the date set forth above and ending in 180 days later (the term of
the agreement.”),

 

2.

Duties of Consultant. The Consultant will provide  the following specified
services (the “services”) through its officers and employees during the term of
this Agreement:




A.

Advise and assist the Company in the developing and implementing appropriate
plans and material for the presenting the Company and its business plans,
strategy and personnel to the financial community, and creating the foundations
for subsequent financial public relations efforts;




B.

Introduce the Company to the financial community




C.

With the cooperation of the company, maintain an awareness during the term of
this Agreement of the Company’s plans, strategy and personnel to the financial
community;























--------------------------------------------------------------------------------



D.

Assist and advise the company with respect to its (i) stockholder and investor
relations, (ii) relations with brokers, dealers analyst, and other investment
professionals, and (iii) financial and media public relations generally;

 

E.

Perform the functions generally assigned to investor/stockholder relations
departments in major corporations, including responding, including to telephone
and written inquiries (which may be referred to the Consultant by the Company);
assisting in the preparation of the press releases for the Company with the
Company’s involvement and approval for reviewing press releases, reports and
other communications with or to shareholders, the investment community, and the
general public; advising with respect to the corporate symbols, logos, names,
the presentation of such symbols, logos, and names and other matter relating to
the corporate image.

 

F.

Upon receipt of the Company’s approval, conduct meeting in person or by
telephone, with brokers, dealers, analyst, other investment professionals and
the general investing public.

 

G.

At the Company’s request, review business plans, strategies, mission statements,
budgets, proposed transactions and other plans for the purpose of advising the
Company of the investment community implications thereof; and

 

H.

Otherwise perform as the Company’s financial relations and public relations
consultant.

 

3.

Allocation of Time and Energies.  The Consultant will perform the services in a
professional manner in accordance with the accepted industry standards and in
compliance with applicable securities laws and regulations. Although no specific
hour-per-day requirement will be required, the parties acknowledge and agree
that a disproportionately large amount of the effort to be extended and the cost
to be incurred by the Consultant and the benefits to be received by the Company
are to be expected to occur upon and shortly after, and in any event, within two
months of the effectiveness of this Agreement.  It is explicitly understood the
Consultants performance of its duties hereunder will in no way be measured by
the price of the Company’s common stock, nor the trading volume of the Company’s
common stock.

 

4.

Remuneration. As full and complete compensation for the Consultant’s agreement
to perform the Services, the Company shall compensate as follows:




A.

For undertaking the engagement and the other good of valuable consideration, the
Company agrees to issue and deliver to the Consultant a “Commencement Bonus”
payable in the form of 700,000 restricted shares (with piggy back registration
rights) The Company’s bonus  shall be issued to the Consultant immediately. This
Agreement and renewal thereof, and shall, when issued to the Consultant, be
fully paid and non assessable. The Company understands and agrees that the
engagement and the Company derive substantial benefit from the execution of this
Agreement and ability to establish its relationship with the Consultant. The
shares of Common Stock issued as a Commencement Bonus,





--------------------------------------------------------------------------------

therefore constitute payment for Consultant’s agreement to consult with the
Company and are a prepayment for future services. If the Company attempts to
terminate this Agreement prior to expiration of its term for any reason
whatsoever, it is agreed and understood that Consultant will not be requested or
demanded by the company to return any of the shares of Common Stock paid to it
hereunder.

 

B.

All shares of the common stock issued pursuant to this Agreement shall be issued
in the name of the Consultant. The Company agrees that it will use its best
efforts to include all shares issued to the Consultant hereunder the Company’s
next Registration Statement to be declared effective by the SEC as soon as
possible thereafter and not to exceed one year from their date of issue.

 

5.

Expenses. Consultant agrees to pay for all of its expenses (phone, labor, etc.),
other than extraordinary items include travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners for large groups of
investment professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference call, print advertisement in publications and
like expenses approved by the Company prior to its incurring an obligation for
reimbursement.

 

6.

Indemnification. The Company agrees to indemnify and hold Consultant harmless
from and against any losses, damages, or liabilities related to or out of
Consultant’s engagement, and will reimburse Consultant for all reasonable
expenses (including reasonable counsel fees) as they are incurred by the
Consultant in connection with investigating, preparing for, or defending any
action or claim related thereto, whether or not in connection with pending or
threatened litigation in which Consultant is a party. The Company will not,
however, be responsible for any actions, claims, liabilities, losses, damages,
liabilities related to, and other equitable considerations; provides, however,
that in no event shall amount to be contributed by the Consultant exceed the
amounts actually received by Consultant. The foregoing shall be in addition to
any rights that Consultant may have at common law or otherwise and shall extend
upon the same terms to inure to the benefit or and director, officer, employee,
agent or controlling person Consultant.

 

7.

Representation. The Company warrants and represents that all oral
communications, written documents or materials furnished to consultant are
accurate and the Consultant warrants and represents that all communications by
Consultant with the public with respect to the financial affairs, operations
profitability and strategic planning of the Company will be in accordance with
information provided to it by the Company. The Company may rely upon the
accuracy of the information provided by the Company without independent
investigations under federal or any state regulations necessary to perform the
services set forth herein. Consultant and its officers and directors are not the
subject of any investigation, claim decree, or judgment involving any violations
of the SEC or securities laws.

 

8.

Statue as Independent Contractor. Consultant’s engagement pursuant to the
Agreement shall be as independent contractor, and not as an employee, office or





--------------------------------------------------------------------------------

other against the Company. Neither party to this agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided herein above is a gross amount of
consideration and that the Company will not withhold from such consideration in
any amount as to income taxes and other such payments shall be made or provided
for the Consultant and the Company shall have no responsibility or duties
regarding such matters. Neither the Company nor the Consultant possesses the
authority to bind each other in any agreements without the express written
consent on the entity to be bound.

 

9.

Waiver. The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

10.

Notices. All notices, request, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail postage, prepaid, and addressed to
the other party at the addressed party set forth herein below.




                  Harbour Capital Consultants Inc.     National Automation
Services Inc.

                  380 Damascus Rd #13                    2470 Saint Rose Parkway
suite 311

                  Deland, Fl 32724                            Henderson, NV
 89074








--------------------------------------------------------------------------------

                              Either party may change address to which notices
for it shall be addresses

                              by providing notice of such change to other party
in the manner set forth in

                              this paragraph




11.

Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by
construed, and enforced in accordance with the internal laws of the State of
Florida, without giving the effect to its conflict of laws choice of law
principles.

 

12.

The parties agree that all disputes between them of any nature whatsoever shall
be resolved in Deland FL via binding arbitrations before either the America
Arbitration Association (www.ADR.org) or JAMS (www.jamsadr.org), whichever the
company prefers. The arbitrator shall have the power to decide all matter,
including arbitrarily, but must decide all disputes in accordance with Florida
law. The Parties choose arbitration because it is usually faster and less
expensive than litigations, and it will allow the parties to resolve their
disputes privately. The arbitrator shall allow limited discovery to all Parties
to present our respective cases, but shall be mindful of out desire to avoid the
expense of broad discovery typically allowed in litigation.

 

13.

Complete Agreement. The Agreement contains the entire agreement of the parties
relations to the subject matter thereof. This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension, or discharge is
sought.










                   AGREED TO:







                   ‘The Company”                 National Automation Services.
Inc.







                   Date: 2/1/2010                                  

By: /s/ Robert W Chance

 Robert Chance, CEO

                                                            Duly Authorized
Officer




                    “Consultant”

         Harbour Capital







                 Date: 2/1/2010                              

                 By: /s/ Jeffrey Paltrow

                 Jeffrey Paltrow, CEO

                                                             Duly Authorized
Officer



